Citation Nr: 0936959	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for lumbar disc disease 
status post laminectomy with right-sided L5-S1 radiculopathy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Veteran requested a Board hearing when he submitted his 
substantive appeal in February 2008.  His representative 
submitted a statement in June 2009 and indicated that he no 
longer desired to attend a hearing.  Consequently, his 
request for a hearing is withdrawn and the Board will proceed 
with a disposition of the issue on appeal.  38 C.F.R. 
§ 20.704(e).  


FINDING OF FACT

The Veteran does not have lumbar disc disease status post 
laminectomy with right-sided L5-S1 radiculopathy that is 
attributable to his military service


CONCLUSION OF LAW

Lumbar disc disease status post laminectomy with right-sided 
L5-S1 radiculopathy was not incurred in or aggravated by 
service, nor may such condition be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board finds that a notice letter dated in August 2006 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the Veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The Veteran was also requested to 
submit evidence in support of his claim and he was advised of 
the elements necessary to establish service connection.  

Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of the August 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder including the Veteran's service treatment 
records (STRs), VA and private medical records, and records 
from the Social Security Administration (SSA).  Additionally, 
the Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The Veteran was 
afforded a VA examination for the claim on appeal.  The 
report is thorough, and includes consideration of both the 
Veteran's own report as to his history and his documented 
medical record.  Additionally, a thorough rationale was 
provided for the opinion expressed.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including arthritis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 
2002).

The Veteran's STRs indicate that the Veteran was seen for 
back strain twice in March 1969.  The second entry in March 
1969 indicates that the Veteran had a many year history of 
chronic low back pain with intermittent exacerbations.  He 
was noted to have been admitted for two weeks after he jumped 
off a truck and had recurrent pain.  He was assessed with 
mild tenderness at L2-3 and pain with coughing.  An x-ray 
revealed questionable sacrilization at L5.  He was referred 
for an orthopedic consultation.  In April 1969 the Veteran 
was diagnosed with chronic back sprain.  The examiner 
indicated that the Veteran had minimal disease if any and no 
limitation was necessary.  The Veteran reported that he had 
no back trouble of any kind on a report of medical history 
form prepared in conjunction with his separation examination 
in April 1970.  He indicated that he was in good health at 
that time.  The separation examination did not include 
clinical findings pertaining to the Veteran's spine.  

Associated with the claims file is a fully favorable decision 
from the SSA.  The Veteran was granted SSA disability 
benefits for discogenic and degenerative disorders of the 
back effective February 17, 1998.  Associated with the SSA 
decision are voluminous private medical records.  The records 
include a letter from B. Brooks, M.D., dated in September 
1997.  Dr. Brooks indicated that he had treated the Veteran 
for twenty years and the Veteran was in excellent physical 
health during that time period.  He said the Veteran 
sustained an injury at work in November [1996] which resulted 
in a jerking/wrenching in his lower back.  He said the 
Veteran had always been employed in jobs that required 
significant physical activity which required lifting, 
pushing, pulling, etc.  He noted that the Veteran had an 
excellent work history and worked in jobs that required 
significant physical activity due to his educational level 
and the fact that he was in excellent health and was a 
natural for activities that required lifting, pushing and 
pulling.  He indicated that a magnetic resonance imaging 
(MRI) revealed a herniated disc at L4-5 and because the 
Veteran had not responded to conservative treatment he 
required a surgical repair of the herniated disc in January 
1997.  He stated that the Veteran had made a reasonable 
recovery but still had significant permanent limitations 
which would require significant adjustment in his lifestyle 
and involvement by health care professionals.  

Other records from the SSA include private treatment reports 
from Dr. Brooks, Taylor County Hospital, R. Jelsma, M.D., P. 
Kirsch, M.D., and H. Chambers, M.D.  The records indicate 
that the Veteran sustained an injury to his back at work in 
November 1996 and underwent a surgical procedure to correct a 
herniated disc at L4-5 in January 1997.  The records from Dr. 
Brooks are dated from November 1996 to September 1998 and 
reflect that the Veteran reported pain in his low back after 
he tripped at work.  He was referred for treatment with Dr. 
Kirsch.  Subsequent treatment reports from Taylor County 
Hospital indicate that the Veteran had extensive disc space 
narrowing at L5-S1 with extensive endplate degenerative 
changes, facet sclerosis and hypertrophy at L4-5 and L5-S1, 
and minimal bilateral foraminal narrowing at L4-5 and L5-S1. 

The Veteran was afforded a VA general medical examination in 
November 1998.  The Veteran filed a claim for nonservice-
connected pension in August 1998 and was referred for the 
examination.  He reported that he injured his back at work in 
November 1996 causing a herniated disc which ultimately 
required surgical repair.  He said he continued to have low 
back pain that radiated down his right buttock.  The Veteran 
was referred for an electromyography (EMG) in December 1998 
which revealed right-sided L5-S1 radiculopathy.  The examiner 
diagnosed the Veteran with lumbar disc disease status post 
laminectomy with right-sided L5-S1 radiculopathy.  

Associated with the claims file is an undated letter from Dr. 
Brooks received after the Veteran submitted his current 
claim.  Dr. Brooks indicated that he had treated the Veteran 
for thirty-two years.  He said he remembered that the 
Veteran's only medical problem in the early to mid-1970s was 
difficulty with his back related to an injury he sustained in 
Vietnam.  He reported that the Veteran worked as a farmer at 
that time and he advised the Veteran that he would have to 
find a vocational pursuit that would be easier on his back.  
Dr. Brooks stated that the Veteran ended up in a factory job 
and was ultimately unable to continue at that job.  He said 
the Veteran was totally disabled from a Social Security 
standpoint.  He indicated that the Veteran continues to have 
a great deal of difficulty and a recent evaluation showed 
progressive degeneration with resultant progressive 
limitations of all activities of daily living.  Dr. Brooks 
concluded that the Veteran had a chronic low back situation 
related to a back injury sustained in the military in the 
late 1960s with a significant amount of associated 
degenerative arthritis.  

Associated with the claims file is a lay statement from a 
fellow Veteran who served with the Veteran in Vietnam.  The 
lay statement indicates that the Veteran injured his back 
while carrying logs in Vietnam and was hospitalized for two 
weeks in March 1969.  

The Veteran was afforded a VA examination in January 2007.  
The examiner reviewed the claims file including the Veteran's 
STRs.  He diagnosed the Veteran with lumbar disc disease 
status post laminectomy with right-sided L5-S1 radiculopathy.  
The examiner opined that the Veteran's current back 
disability was less likely as not related to, caused by, or 
aggravated by his back disability during his military 
service.  The examiner indicated that the rationale for his 
opinion was that there was no documentation of a chronic back 
disability until 1996.  He said the letter from Dr. Brooks 
dated in 1997 indicated that prior to a work-related injury,  
the Veteran had a job that required lifting, pulling, and 
pushing and that the Veteran had an excellent work record.  
The examiner indicated that there was no documentation of 
chronic back problems after the Veteran's military discharge 
except for [the undated] statement from Dr. Brooks which 
indicated that the Veteran had chronic low back pain.  He 
said Dr. Brooks failed to submit any records confirming 
chronic back problems prior to 1996 and that the 1997 letter 
from Dr. Brooks appeared to contradict his report that the 
Veteran had problems prior to an injury at work in 1996.  

The Veteran contends that he has a lumbar spine disability 
which was incurred in service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
preponderance of the credible and probative evidence is 
against the claim of entitlement to service connection for 
lumbar disc disease status post laminectomy with right-sided 
L5-S1 radiculopathy.   

The Board acknowledges that the Veteran sustained an injury 
to his back in service.  However, the most credible and 
probative evidence of record does not indicate that he 
continued to experience back problems following separation, 
or that his current back disability is otherwise related to 
the injury in service.  The Veteran denied that he had back 
trouble of any sort at his discharge from service.  Moreover, 
the medical evidence of records does not reveal treatment for 
a back disability following service until 1996 at which time 
the Veteran was noted to have sustained a work-related 
injury.  When examined by VA in 1998 the Veteran indicated 
that his lumbar spine disability was related to a work 
injury.  Additionally, the 2007 VA examiner reviewed the 
entire record and concluded that the Veteran's current back 
disability was less likely than not related to his military 
service.  He provided a complete rationale for this opinion 
and noted that while Dr. Brooks submitted an [undated] 
statement relating the Veteran's current back disability to 
his military service, he submitted no documentation to 
support that opinion and he said the letter dated in 1997 
contradicted the opinion linking the current disability to 
service because the letter dated in 1997 related the 
Veteran's back disability to a work-related injury sustained 
in 1996.  Furthermore, Dr. Brook's 1997 statement indicated 
that the Veteran had always been employed in jobs that 
required significant physical activity and was in excellent 
physical health prior to the work injury in 1996.  

The Board acknowledges the Veteran's assertions that he 
currently has a back disability as the result of his active 
duty service.  Certainly, the Veteran can attest to factual 
matters of which he had first-hand knowledge, such as 
subjective complaints of back pain and the fact that he 
injured his back in service, and his assertion is entitled to 
probative weight.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Furthermore, in light of the Veteran's 
receipt of a combat infantryman's badge, the Board has 
considered application of 38 U.S.C.A. § 1154(b).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

Thus, the Veteran's exposure to combat serves to help him 
establish that he experienced symptoms in his back during the 
period that he was exposed to combat.  However, the evidence 
must still establish by competent medical evidence that he 
has a current disability, and that his in-service complaints 
are related to the in-service injury and symptoms.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Furthermore, even if the presumption of credibility afforded 
by 38 U.S.C.A. § 1154(b) encompasses the Veteran's assertions 
of a continuity of symptomatology since his in-service 
injury, the Board finds that there is clear and convincing 
evidence of record sufficient to rebut the Veteran's report.  
As noted, the Veteran's report of a continuity of 
symptomatology since service is not consistent with his 
report of medical history prepared at his separation from 
service at which time he denied back trouble of any sort.  
Moreover, as noted, the record include a letter from B. 
Brooks, M.D., dated in September 1997, in which he indicated 
he had treated the Veteran for twenty years and the Veteran 
was in excellent physical health during that time period.  He 
reported that the Veteran sustained an injury at work in 
November [1996] which resulted in a jerking/wrenching in his 
lower back.  He said the Veteran had always been employed in 
jobs that required significant physical activity which 
required lifting, pushing, pulling, etc.  He noted that the 
Veteran had an excellent work history and worked in jobs that 
required significant physical activity due to his educational 
level and the fact that he was in excellent health and was a 
natural for activities that required lifting, pushing and 
pulling.  Furthermore, during the general medical examination 
in November 1998, the Veteran reported that he injured his 
back at work in November 1996 causing a herniated disc which 
ultimately required surgical repair.  No reference was made 
to a preexisting back injury at that time.  Given this 
persuasive evidence, the Board finds the Veteran's current 
assertion of a continuity of symptomatology since service to 
not be credible.

Furthermore, given the obvious and significant contradictions 
between Dr. Brooks' 1997 letter, and his more recent, but 
undated letter, the Board also finds his more recent letter 
to be without credibility.  The Board notes that the second 
letter is particularly questionable as the physician makes no 
reference to the obviously significant 1996 injury that was 
the subject of his earlier letter.

As noted, the Board recognizes that the Veteran submitted a 
buddy statement in support of his claim.  However, this 
statement only verifies that he experienced back complaints 
while on active duty, which is verified by his service 
treatment records.  It does not provide evidence regarding 
whether or not he continued to experience problems 
thereafter, or whether his current disability is otherwise 
related to his in-service complaints.

In summary, the greater weight of credible and probative 
evidence does not show that the Veteran's current lumbar disc 
disease status post laminectomy with right-sided L5-S1 
radiculopathy is related to his period of service, or that 
any such disability manifested within one year of the 
Veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  As discussed, the Board finds the most probative and 
credible evidence to be the opinion of the competent health 
care specialist who reviewed the record and found that a 
relationship between his current disability and service was 
less likely.  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).




ORDER

Entitlement to service connection for lumbar disc disease 
status post laminectomy with right-sided L5-S1 radiculopathy 
is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


